by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered June 17, 2002, convicting her of burglary in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s objections to the allegedly prejudicial comments made by the prosecutor in his summation are unpreserved for appellate review (see CPL 470.05 [2]). In any event, the prosecutor’s remarks were proper in light of the evidence adduced at trial and in response to the defense counsel’s summation (see People v Ashwal, 39 NY2d 105 [1976]).
*554The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.P., H. Miller, Goldstein and Skelos, JJ., concur.